Citation Nr: 1033108	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-15 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Whether the appellant has legal entitlement to a one-time 
payment from the Filipino Veterans Equity Compensation (FVEC) 
fund.  


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and P. P.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from May 1945 to 
September 1945.  The appellant seeks benefits as his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2008 and September 2009 RO decisions.  The 
October 2008 RO rating decision denied service connection for the 
cause of the Veteran's death.  The September 2009 RO decision 
determined that the appellant had no legal entitlement to a one-
time payment from the FVEC fund.  In April 2010, the appellant 
testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2006.  The death certificate lists 
the immediate cause of death as cardiorespiratory arrest, with an 
antecedent cause of death listed as diabetes mellitus.  These 
disorders began many years after service and were not caused by 
any incident of service.  

2.  At the time of the Veteran's death, service connection was 
not established for any disorders.  

3.  The Veteran died before February 17, 2009.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  

2.  The requirements for eligibility to a one-time payment from 
the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & 
West Supp. 2009); American Recovery and Reinvestment Act § 1002, 
Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

With regard to the claim as to whether the appellant has legal 
entitlement to a one-time payment from the FVEC fund, the Board 
finds that because that claim is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  

As to the claim for service connection for the cause of the 
Veteran's death, the RO sent correspondence in April 2008, a 
rating decision in October 2008, and correspondence in February 
2009.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  Additionally, the February 2009 
correspondence (noted above) essentially notified the appellant 
of the information required to comply with the requirements 
indicated in Hupp, supra.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in an April 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  The Board 
observes that the Veteran's available service treatment records 
do not show treatment for diabetes mellitus, or for any heart 
disorders.  Such records also do not show treatment for any lung 
disorders.  The Board notes that private physician statements of 
record allege that the Veteran was treated for pulmonary 
tuberculosis either during his recognized guerilla service, or 
within the three year presumptive period following his separation 
from service.  The Board observes, however, that there is no 
credible evidence that any possible pulmonary tuberculosis, if 
incurred in service, caused or contributed to the Veteran's 
death.  The Board also notes that there is no treatment for 
diabetes mellitus, a heart disorder, or for any lung disorders, 
for many years after the Veteran's period of service.  Therefore, 
the Board finds that an opinion regarding the etiology of the 
Veteran's cause of death need not be obtained in this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  




Analysis

I.  Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service and 
service incurrence will be presumed for tuberculosis if manifest 
to a degree of 10 percent or more within three years after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The Veteran had recognized guerilla service from May 1945 to 
September 1945.  38 U.S.C.A. § 107(a) authorizes the payment of 
DIC benefits based upon service as a recognized guerilla.  

The appellant essentially contends that the cardiorespiratory 
diseases and diabetes mellitus that caused the Veteran's death 
began during his period of recognized guerilla service.  She 
alleges that because of the unavailability of physicians and 
hospitals during World War II, he was not able to receive 
treatment for such disorders during service.  She also reports 
that due to poor weather conditions and a lack of food, the 
Veteran suffered from illnesses during World War II, including a 
cough and chest pain.  

The Veteran's service treatment records are essentially not 
available.  A June 1945 treatment entry related a diagnosis of 
malaria, old type.  

A May 1943 statement from Dr. G. Ramirez indicated that the 
Veteran was treated at his residential clinic in May 1943 with 
diagnoses of cardiorespiratory arrest; diabetes mellitus; chronic 
kidney disease; and pneumonia.  (In an October 2008 decision, the 
RO noted that Dr. G. Ramirez was only registered to practice 
medicine in July 1949).  

A September 1945 certificate of discharge from the Commonwealth 
of the Philippines, Philippine Army, noted that the Veteran's 
physical condition at discharge was good.  

A January 1946 Extract of the Philippine Army, Form 23, noted 
that the Veteran reported that he incurred no wounds or illnesses 
during his recognized guerilla service.  

A June 1946 statement from Dr D. F. F. Dimaguila indicated that 
he treated the Veteran in June 1946 for symptoms of pulmonary 
tuberculosis.  Dr. Dimaguila indicated that, at that time, the 
Veteran had complaints including easy fatigability; an occasional 
dry cough sometimes with a great amount of expectoration; blood 
streaked sputum; a rapid loss of weight and strength; chest and 
back pain; an irregular fever with chilliness at times; insomnia 
due to his cough; and rales in the lungs.  Although the statement 
was dated in June 1946, Dr. Dimaguila indicated that he treated 
the Veteran for pulmonary tuberculosis through January 1949.  

A November 1952 joint affidavit from two laypersons, who stated 
that they served with the Veteran, indicated that he served with 
their unit from May 1945 to September 1945.  They indicated that 
the Veteran presently suffered from breast pain, deafness in the 
left ear, and low back pain, and that he suffered from such 
disorders when he participated against enemy forces at Ipo Dam, 
Hill Number 17, Bulacan.  They stated that the Veteran sustained 
a broken left elbow, deafness in his left ear, headaches, and 
dislocation of left lumbar bones, with accompanying pain down to 
his lower extremities, from enemy mortar shells.  It was also 
reported that the Veteran was treated at an Army field hospital 
for incessant coughing and he was found to be suffering from a 
lung ailment.  

A January 1955 joint affidavit from two lay persons reported that 
they knew the Veteran since their active duty in May 1945.  They 
stated that they witnessed the Veteran suffering from malaria 
fever and a cough.  They also reported that the Veteran suffered 
injuries to his left elbow and his upper left back when a big 
stone rolled and hit him from above his position.  

A March 1955 statement from A. O. Ramirez, M.D., reported that he 
treated the Veteran for the current complaints and symptoms of 
chest and back pains; a chronic cough with expectoration; an 
afternoon or nighttime fever; tinnitus; pain in the left leg 
along the sciatic nerve; and fatigue with moderate dizziness.  
Dr. Ramirez indicated that the Veteran reported that during his 
service in the recognized guerillas, his unit was often out of 
food, that it rained all the time, and that he was hit by a big 
stone in the back upper left side.  He stated that the Veteran 
remarked that he suffered dislocated bones in his left elbow 
joint.  Dr Ramirez also noted that the Veteran indicated that 
when he was a civilian, he was treated for chest and back pain 
and a continued cough with more or less plenty of expectoration 
with traces of blood.  Dr. Ramirez indicated that the Veteran 
underwent a chest X-ray in August 1952 and that he was found to 
have a moderately advanced case of fibro-exudative pulmonary 
tuberculosis.  Dr. Ramirez stated that he treated the Veteran 
irregularly from 1947 to 1949 for pulmonary tuberculosis and that 
he underwent X-rays, as to his chest, in 1949 (by Dr. V. F. 
Songco) and in 1952 (at the Dagupan Polyclinic and Hospital).  
Dr. Ramirez related a diagnosis of pulmonary tuberculosis, 
bilateral, active, fibro-exudative type.  

A September 1956 report from a VA physician indicated that an 
August 1949 chest film from Dr. V. F. Songco was not of 
diagnostic quality.  The VA physician reported that artifacts 
were seen in the Veteran's right infraclavicular region.  The 
conclusion was an undetermined chest condition.  

A February 1972 joint affidavit from two laypersons, who reported 
that they had known the Veteran for thirty years, indicated that 
after the Veteran's discharge from service, they found out he 
suffered from tuberculosis.  

A September 1972 statement from Dr. A. O. Ramirez was a duplicate 
of his previous March 1955 statement, noted above.  

VA treatment records dated from June 2004 to August 2005 show 
that the Veteran was treated for multiple disorders.  For 
example, a June 2004 hospital report related discharge diagnoses 
of severe hypoglycemia, dehydration, and acute renal failure (now 
resolved).  An undated problem list indicated that the Veteran's 
five active problems were anemia, not otherwise specified; a 
cerebrovascular accident; diabetes mellitus, type II, or 
unspecified with neurological manifestations; and polyneuropathy 
from diabetes.  

The Veteran died in May 2006.  The death certificate lists the 
immediate cause of death as cardiorespiratory arrest, with an 
antecedent cause of death listed as diabetes mellitus.  

The Veteran was not service-connected for any disorders during 
his lifetime.  

A May 2008 medical certificate from the Heart of Jesus Hospital 
indicated that the Veteran was treated from March 2, 2005, to 
March 7, 2005, for hypertensive cardiovascular disease; 
aortofemoral congestive heart failure; diabetes mellitus, type 2; 
pneumonia; and cystolithiasis.  Another May 2008 medical 
certificate from the same facility reported that the Veteran was 
treated from November 25, 2005, to November 26, 2005 for diabetes 
mellitus, type 2, with nephropathy, and hypertensive 
cardiovascular disease.  

An additional May 2008 medical certificate from the Heart of 
Jesus Hospital noted that the Veteran was treated from November 
27, 2005, to December 2, 2005, for chronic kidney disease, 
secondary to diabetes mellitus nephropathy; diabetes mellitus, 
type 2; hypertensive arteriosclerotic cardiovascular disease; 
lateral wall ischemia; congestive heart failure; chaotic arterial 
tachycardia with parapneumonic effusion; and a transient ischemic 
attack.  A further May 2008 medical certificate from the same 
facility reported that the Veteran was treated in that facility 
from May 9, 2006 to May 17, 2006, for diabetes mellitus with foot 
osteomyelitis; diabetes mellitus, type 2; diabetic mellitus 
nephropathy; hypertensive arteriosclerotic cardiovascular 
disease; coronary artery disease; left ventricular hypertrophy; 
lateral wall ischemia; negative inspiratory force; and status 
post a cerebrovascular accident with left hemiparesis.  

An August 2008 medical certificate from the Heart of Jesus 
Hospital reported that the Veteran was treated from May 21, 2005, 
to May 24, 2005, for a cerebrovascular accident, infarct, right 
middle cerebral artery; diabetes mellitus, type 2; diabetes 
mellitus nephropathy with hyponatremia; dyslipidemia; and 
diabetic polyneuropathy of the feet.  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a May 1943 statement from Dr. G. Ramirez 
indicated that the Veteran was treated at his residential clinic 
in May 1943 with diagnoses of cardiorespiratory arrest; diabetes 
mellitus; chronic kidney disease; and pneumonia.  The Board notes 
that in an October 2008 decision, the RO specifically noted that 
Dr. G. Ramirez was only registered to practice medicine in July 
1949.  Therefore Dr. G Ramirez was apparently not a registered 
physician in May 1943.  Additionally, all the other evidence in 
the claims file indicates that the Veteran did not suffer from 
diabetes mellitus, chronic kidney disease, pneumonia; and 
cardiorespiratory arrest for decades after his period of 
recognized guerilla service.  Further, the Board notes that the 
Veteran's period of recognized guerilla service was from May 1945 
to September 1945, and not during May 1943, which would mean the 
listed disorders actually preexisted his period of service.  
Therefore, the Board finds that the May 1943 statement from Dr. 
Ramirez is not credible and has absolutely no probative value in 
this matter.  The Board further notes that any person who 
knowingly makes or causes to be made, or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, claims, 
and benefits under all laws administered by the Secretary (except 
laws relating to insurance benefits). 38 U.S.C.A. § 6103(a).  

The Board observes that there is no medical evidence of a heart 
disorder or diabetes mellitus during the Veteran's period of 
service.  The probative medical evidence does not suggest that 
any such disorders were related to any incident of service.  The 
Board also notes that the Veteran's available service treatment 
records do not show treatment for any lung disorders, including 
pulmonary tuberculosis.  The Board observes, however, that a June 
1946 statement from Dr. Dimaguila indicated that the Veteran was 
treated for pulmonary tuberculosis in June 1946, within a year 
after his separation from recognized guerilla service in 
September 1945.  Additionally, March 1955 and September 1972 
statements from Dr. A. O. Ramirez reported that the Veteran was 
treated from 1947 to 1949 for tuberculosis.  The Board further 
notes, conversely, that a September 1956 report from a VA 
physician indicated that an August 1949 chest film from Dr. V. F. 
Songco, cited by Dr. A. O. Ramirez, was not of diagnostic 
quality.  The VA physician reported that artifacts were seen in 
the Veteran's right infraclavicular region.  The conclusion was 
an undetermined chest condition.  

The Board notes, therefore, that the evidence is conflicting as 
to whether the Veteran actually suffered from pulmonary 
tuberculosis within the presumptive period following his 
recognized guerilla service.  The Board observes, however, that 
there is no competent evidence that any possible pulmonary 
tuberculosis, if incurred during service, caused or contributed 
to the Veteran's death.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, 
cardiorespiratory arrest and diabetes mellitus, were incurred in 
or aggravated by service or were proximately due to or the result 
of any disease or injury (to include any possible pulmonary 
tuberculosis) incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many years 
after service and were not caused by any incident of service.  
The fatal conditions were not incurred in or aggravated by 
service, and they were not service-connected.  A disability 
incurred in or aggravated by service did not cause or contribute 
to the Veteran's death, and thus there is no basis to award 
service connection for the cause of the Veteran's death.  The 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, nor for 
the unfortunate circumstances which resulted in the Veteran's 
death.  Moreover, the Board does not doubt the sincerity of the 
appellant's contentions.  That being said, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.  

II.  FVEC fund

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.  

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.  

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

The appellant claims that as her deceased husband had recognized 
guerilla service, she is entitled to a one-time payment from the 
FVEC fund.  

The Veteran died in May 2006.  The death certificate lists the 
immediate cause of death as cardiorespiratory arrest, with an 
antecedent cause of death listed as diabetes mellitus.  

In March 2009, the appellant filed her claim for legal 
entitlement to a one-time payment from the FVEC fund.  The Board 
observes that the appellant does not legally qualify for a one-
time payment from the FVEC fund.  The American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted on 
February 17, 2009.  Section 1002 (c)(1) provides that the 
Secretary may make a payment from the compensation fund to an 
eligible person who, during the one-year period beginning on 
the date of the enactment of this Act, submits to the 
Secretary a claim for benefits under this section.  Section 1002 
(c)(2) provides that if an eligible person who has filed a claim 
for benefits under this section dies before payment is made under 
this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.  
In this case, the Veteran died in May 2006, more than two and a 
half years prior to the February 17, 2009 date of enactment of 
the American Recovery and Reinvestment Act.  

This is a case where the law is dispositive.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appellant does not meet the basic 
eligibility requirements for a one-time payment from the FVEC 
fund.  Therefore, the claim must be denied based upon a lack of 
entitlement under the law.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

The appellant is not eligible for a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


